AMENDMENT NO.  6

TO

LOAN AND SECURITY AGREEMENT

 

This Amendment No. 6 (“Amendment”) to the Loan and Security Agreement  is made
and entered into as of July 31, 2001, by and between HealthCare Integrated
Services, Inc.; HIS of Rittenhouse Square, Inc. (successor by assignment from
Rittenhouse Square Imaging Associates, L.P.); HIS Imaging, LLC (successor by
assignment from HIS Imaging Co.) (collectively and individually  referred to as
the “Borrower”) and DVI Business Credit Corporation (“Lender”).

 

RECITALS

A.            Borrower and Lender entered into a Loan and Security Agreement
dated December 26, 1996, and all related amendments thereto (collectively
referred to as the “Loan Agreement”);

 

B.            The parties hereto now desire to amend the Loan Agreement on and
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are being acknowledged and affirmed, the parties hereto
agree as follows:

 

1.       Section 1(l) “Eligible Accounts” shall be amended and replaced in its
entirety as follows:

 

          Eligible Accounts shall mean Borrower’s accounts receivable from
commercial insurance, Medicare, Medicaid, managed care providers, industrial
authorized, which have been due and payable for one hundred fifty (150) or fewer
days from the date of service, and worker’s compensation lien and personal
injury claims, which have been due and payable for one hundred eighty (180) or
fewer days from the date of service, and earned but unbilled charges for
no-fault accounts up to ninety (90) days from the date of service (collectively
referred to as “Retail Accounts”).

 

          Notwithstanding the foregoing, for a period of sixty (60) days from
the date of this Amendment No. 6, the accounts receivable generated from
commercial insurance, Medicare, Medicaid, managed care providers, and industrial
authorized, which have been due and payable for one hundred eighty (180) or
fewer days from the date of service shall be considered an Eligible Account.

 

2.       The Termination Date of the Loan Agreement is hereby extended to
September 30, 2001.

 

Lender is entering into this Amendment without any forbearance, and without
waiver or prejudice of any Event of Default or any Unmatured Default, or any
rights or remedies Lender has or may have under the Loan Agreement and
applicable law.  Lender hereby expressly reserves the right to declare an Event
of Default and exercise all of Lender’s rights and remedies thereunder.

 

All capitalized terms used herein and not otherwise defined herein shall have
the same meaning as in the Loan Agreement. Any provision in this Amendment that
may be contrary to any provision of the Loan Agreement shall prevail and
override the Loan Agreement.  Except as expressly set forth herein, all other
provisions of the Loan Agreement and each other Loan Document shall remain in
full force and effect and are hereby ratified and confirmed by the parties
hereto.  Borrower and Lender warrant to each other that this Amendment has been
authorized and duly executed and is binding on all parties hereto.

 

BORROWER:

 

 

LENDER:

 

HealthCare Integrated Services, Inc.

 

DVI Business Credit Corporation

 

 

 

 

 

By:

 

 

By:

 

Name:

Elliott H. Vernon

 

Name:

 

Title:

Chief Executive Officer

 

Title:

 

 

 

 

 

 

BORROWER:

 

 

BORROWER:

 

HIS Imaging, LLC

 

 

HIS of Rittenhouse Square, Inc.

 

 

 

 

 

By:

 

 

By:

 

Name:

Elliott H. Vernon

 

Name:

Elliott H. Vernon

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 